Citation Nr: 0612666	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  05-35 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to the assignment of a higher initial disability 
evaluation for post traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which established entitlement to service 
connection for PTSD as 30 percent disabling.  The evaluation 
was increased to 50 percent, effective from the date of the 
claim, pursuant to an August 2005 rating. 

Because the appeal involves requests for a higher rating 
initial and subsequent rating assigned following the initial 
grant of service connection, the Board has characterized the 
matter on appeal in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service- connected disability).  

In April 2006, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  PTSD symptomatology does not demonstrate or approximate 
occupational and social impairment with deficiencies in most 
areas, such as school, work, family relations, judgment, 
thinking, mood, due to such symptoms as:  suicidal ideation; 
obsessive rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect to 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships 
or more severe symptomatology.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD have not been met at any time since October 
13, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

As regards VA's notice requirements, the Board notes that, in 
the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
claimant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).

A pre-rating VCAA notice was provided to the claimant in 
November 2004.  In addition to requesting information 
concerning the veteran's stressful events that occurred in 
service, the RO requested complete private medical treatment 
reports, to include clinical findings and diagnosis, since 
his separation from the military as well as information 
regarding any treatment at VA facilities.  The veteran was 
also specifically requested to provide any information 
related to the claim.  The RO also informed the veteran as to 
all types of assistance that would be afforded as well as the 
VA's responsibility for obtaining specific types of evidence 
as well as the veteran's responsibilities with respect to the 
claim.  It also referenced the evidence that had been 
considered and offered to obtain certain evidence on the 
claimant's behalf.  After the notice as well as at multiple 
other points during the appeal, the appellant was afforded 
the opportunity to supply additional evidence and argument.

As indicated above, the Pelegrini's content of notice 
requirements clearly have been met in this case.  Pelegrini 
also held that the plain language of 38 U.S.C.A. § 5103(a) 
requires that notice to a claimant pursuant to the VCAA be 
provided at the time that, or immediately after, VA receives 
a complete or substantially-complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  
The Board also notes that the rating criteria were provided 
to the veteran in the context of the initial March 2005 
rating.  After the veteran was afforded an opportunity to 
respond, the claim was readjudicated in August 2005 and a 
statement of the case was issued in September 2005.  Thus, 
the Board, even though the veteran was not provided the 
rating criteria prior to the initial rating, he was given 
them prior to a readjudication, and thus sustained no 
prejudice.  All evidence considered relative to the assigned 
evaluation was set forth in those documents.  

It bears emphasis that the veteran was afforded a VA 
examination in January 2005.  In the context of that 
examination, the veteran related that he had never received 
any treatment for the disorder at issue.  Moreover, the 
veteran has not provided any treatment records although 
requested to do so.  Accordingly, it is reasonable to 
conclude that there is no additional evidence beyond thaty 
already associated with the claims file.  Accordingly, the 
Board concludes that the duty to assist and duty to notify 
has been satisfied.

The Board finds that, with respect to this matter, any delay 
in issuing VCAA notice was not prejudicial because it did not 
affect the essential fairness of the adjudication, in that 
the claim was fully developed and re-adjudicated after notice 
was provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

In March 2006, also during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held, in pertinent part, that, in original claims, VA notice 
must include information regarding the effective date that 
may be assigned.  Such notice has not explicitly been 
provided in this case, on these facts, such omission is 
harmless.  In this case, the earliest effective date for 
establishing service connection is the date of claim, and the 
assigned evaluation corresponds to that date.  Under law, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  The Board is continuing 
the assigned evaluation, and no other effective date is being 
assigned.  To remand the case to afford notice as to 
effective dates would only unnecessarily delay a decision 
without any possible benefit to the veteran.  

The record shows the claimant has been adequately notified of 
the information and evidence needed to substantiate her 
claim.  All identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  The 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  



Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service-connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial rating 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found).  See Fenderson, 12 Vet. App. at 126.

Although PTSD is evaluated pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411, the actual criteria for rating the 
veteran's disability is set forth in a General Rating Formula 
for evaluating psychiatric disabilities other than eating 
disorders.

Pursuant to the General Rating Formula, a 10 percent rating 
is assigned where there is occupational and social impairment 
due to mild and transient symptoms that decrease work 
efficiency and ability to perform occupational tasks only 
during significant stress or with symptoms controlled by 
continuous medication.  

A 30 percent rating will be assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), to such symptoms such as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating will be assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of long - and short-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships).  

A 70 percent rating will be assigned where there is 
occupational and social impairment with deficiencies in most 
areas, such as school, work, family relations, judgment, 
thinking, mood, due to such symptoms as:  suicidal ideation; 
obsessive rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect to 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  

A 100 percent rating is to be assigned when there is a total 
occupational and social impairment, due to such symptoms such 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Board also points out that, according to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), a GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

The veteran filed his claim for service connection for PTSD 
on October 13, 2004.  He was afforded a VA examination in 
January 2005.  He reported that his claim was based on seeing 
action in the Pacific during World War II and that his ship, 
an aircraft carrier, got hit by a kamikaze planes.  Many 
people were killed and, naturally, the event was very 
stressful.  He had never had any psychiatric treatment in the 
past.  He reported sporadic nightmares, bad dreams, 
hypervigilance and easy startle reflex as well as depression 
and anxiety.  He was 79 years of age and had prior work 
experience as an accountant.  He had been married for 50 
years, had two sons and enjoyed a good relationships with his 
family,  He also reported a few friends and family that he 
kept in touch with.  He was dressed casually.  He was 
cooperative; his mood was depressed; affect was blunted; 
speech was normal; there were no perceptual problems; thought 
process and content was normal; no suicidal or homicidal 
ideation was reported; he was oriented to time and place; 
insight and judgment was fair.  Impulse control was fair.  He 
reportedly spent his time doing chores around the house.  
Sometimes, he went for walks.  A couple of his brothers died 
recently, and his family was dwindling.  He was assessed as 
being able to take care of his activities of daily living.  
The Global Assessment of Functioning (GAF) was reported as 50 
and the examiner concluded that the veteran had mild to 
moderate symptoms.  The examiner also commented that the 
veteran's PTSD would not prevent him from getting employment.

Turning first to the question of whether the veteran is 
entitled to a higher initial rating, the Board notes that the 
veteran has been assigned a 50 percent rating for the period 
from October 13, 2004, the date of the claim.

Service medical records are silent as to any mental disorder.  
There are no private or VA treatment records for evaluation 
of the severity of the veteran's level of PTSD during the 
time frame since his separation from service.  However, the 
January 2005 examination report is quite detailed.  It noted 
intact thought processes and cognitive functions, and that 
mental symptoms were largely normal except for nightmares, 
depression and anxiety.  Moreover, his symptoms were 
described as mild to moderate.  Such a description of 
symptoms fits well below the range of a 70 percent disability 
evaluation as defined by the pertinent diagnostic criteria.

Certainly, the record does not demonstrate or approximate the 
symptomatology supportive of a 70 percent evaluation, i.e. 
occupational and social impairment with deficiencies in most 
areas, such as school, work, family relations, judgment, 
thinking, mood, due to such symptoms as:  suicidal ideation; 
obsessive rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect to 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  

The veteran's representative has asserted that the veteran 
experiences suicidal ideation; however, the Board observes 
that the veteran specifically denied that symptom in a 
clinical setting.  Moreover even accepting the 
representative's assertion, the overall impairment has 
resulted in a medical assessment of no more than mild to 
moderate impairment.  The veteran apparently has a good 
family relationship and even a network of friends.  As a 
final point, the Board notes that, specifically as regards 
the level of industrial impairment due to PTSD, the evidence 
does not establish that the veteran is currently unemployable 
solely as a result of his PTSD, even disregarding the 
veteran's current advanced age.  There is no indication that 
the PTSD condition has adversely affected social and 
industrial relationships beyond that contemplated by the 
assigned rating. 

The Board also notes the GAF score of 50 assigned in 
connection with the January 2005 examination.  The GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness." DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV).  

A GAF score of 51 - 60 is defined as "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  A GAF of 41-50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsess ional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  The Board 
emphasizes that the example symptoms provided in the DSM-IV 
as indicative of a GAF score in this range do not generally 
approximate the veteran's current PTSD condition.  Even 
acknowledging that the veteran experiences fair impulse 
control, he describes a good relationship with his family.  
Moreover, there are no assertions or descriptions of 
unprovoked irritability with periods of violence.  
Accordingly, the assigned GAF of 50 is disproportionate.  
(The Board also observes that the although the veteran's 
representative reports suicidal ideation, the examiner who 
assigned that GAF score recorded the absence of that symptom; 
thus the assignment of that score by the examiner in the 
absence of such symptomatology is without support).  Although 
the veteran has shown signs of occupational and social 
impairment, his general functioning, routine daily behavior, 
self-care and conversation appear essentially normal.  

For these reasons, the Board finds that no more than the 
currently assigned 50 percent rating is appropriate for the 
period from the date of claim.  As the criteria for the next 
higher, 70 percent rating are not met, it follows that the 
criteria for an even higher rating during this period are, 
likewise, not met.

Under these circumstances, the Board finds the record 
presents no basis for assignment of more than an initial 50 
percent rating for PTSD, for the period from the date of 
claim.  As such, there is further no basis for additional 
staged ratings, pursuant to Fenderson, and higher ratings 
must be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against a higher rating 
during each period, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 50 percent for PTSD, for the 
period from October 13, 2004, is denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


